      Case 1:19-cv-00564-MAD-ATB Document 37 Filed 07/22/20 Page 1 of 2




                                   JEFFREY P. MANS, ESQ.
                                LAW OFFICE OF JEFFREY P. MANS
                                      P.O. Box 11-282
                                  Albany, New York 12211
                                       (518) 265-4135
                                  ADKHIGHLANDER@GMAIL.COM

July 22, 2020

Hon. Andrew T. Baxter
United States Magistrate Judge
United States District Court
Northern District of New York
Federal Building and U.S. Courthouse
P.O. Box 7396
Syracuse, NY 13261-7396

       Re: Burinska v. SUNY, et al.
           19-CV-564 (USDC) (NDNY)
           (MAD) (ATB)

Dear Judge Baxter:

       Although the parties have agreed upon available dates for defendants’ depositions on
August 5, 6 and 13, 2020, defense counsel refuses to produce the defendants, in person, for their
depositions, as requested in the deposition notices. As a result, plaintiff respectfully requests an
order compelling their personal appearances on the following basis.

        As an initial matter, in preparing for trial, it is important to examine the defendants in
person to properly assess their demeanor and credibility. Moreover, pursuant to New York
Governor Andrew Cuomo’s phased reopening in response to the COVID-19 pandemic, the Capital
Region, where the depositions are scheduled, entered Phase Four (4) of Reopening on July 1, 2020,
and with New York City entering Phase Four on July 20, 2020, the entire State is currently in
Phase Four Reopening. 1 As noted by the Governor’s Office, “[t]he team of global public health
experts advising New York State on its reopening strategy has thoroughly reviewed the data
for the Capital Region and has cleared it to enter Phase 4.” (Id.) In connection with New York’s
Phase Four Reopening, the Governor’s Office has established New York Forward guidance for
Phase Four Reopening by establishing protocols for the resumption of office-based work, such as
the depositions contemplated herein. 2 Similarly, on July 9, 2020, as “New York continues its
steady recovery from the COVID-19 pandemic” the NYS Unified Court System entered “Phase
Four of Return to In-Person Operations” in the Third Judicial District, including the Capital


1. This information is available on the Governor’s website:
https://www.governor.ny.gov/news/governor-cuomo-announces-capital-region-cleared-global-public-heal
th-experts-enter-phase-4.
2. Available on the Governor’s website at:
https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/offices-interim-guidance.pdf
      Case 1:19-cv-00564-MAD-ATB Document 37 Filed 07/22/20 Page 2 of 2




Region. 3 Accordingly, there is no legal restriction preventing the defendants’ deposition
appearances as noticed. However, defense counsel has asserted that her office has imposed
certain restrictions, as well as other unspecified potential personal health concerns. It is
respectfully submitted that such concerns are unfounded provided established guidance protocols
are observed at the depositions, and that balanced against the plaintiff’s substantial interest in
properly preparing for trial, defendants should be compelled to appear for their depositions upon
the condition that the proper protocols are followed.

       Thank you for your consideration.

                                                                   Very truly yours,

                                                                   Jeffrey P. Mans
                                                                   Jeffrey P. Mans




cc: Shannan C. Krasnokutski, AAG (via ECF)




3. NYS Unified Court System Press Release (7/8/20) at:
https://www.nycourts.gov/LegacyPDFS/press/pdfs/PR20_35.pdf
                                                2
